Citation Nr: 0637442	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to April 1955 and from June 1955 to May 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and May 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for bilateral hearing loss and for 
tinnitus. 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Except for reports of separation examination, the veteran's 
service medical records are unavailable due to a fire in 1973 
at the National Personnel Records Center.  

VA records, dated in 2002, document bilateral hearing loss. 

In December 2005, the veteran testified that he was exposed 
to loud noises and he suffered a ruptured eardrum during 
service. 

In light of evidence of currently diagnosed hearing loss, 
credible evidence of exposure to loud noise during service, 
and post-service treatment of hearing loss, under the duty to 
assist, 38 C.F.R. § 3.159(c) (4), a medical examination and 
medical opinion is necessary to decide the claim.  
Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain copies of VA records from the 
Columbia, South Carolina, VA Medical 
Center prior to June 2002 or document that 
the records do not exist. 

3. Schedule the veteran for a VA audiology 
examination to determine whether the 
veteran's hearing loss and tinnitus, if 
present, is due to noise exposure during 
service.  The claims folder must be 
reviewed by the examiner. The examiner is 
asked to express an opinion on the 
following. 

Whether it is at least as likely as not 
that the current hearing loss and 
tinnitus, if present, is related to 
noise exposure during service?

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4. After completion of the requested 
development, adjudicate the claims. If any 
decision remains adverse to the veteran, 
furnished him a supplemental statement of 
the case and return the case to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



